I)ISMISS; Opinion issued January 29, 2013




                                              In The
                                     fnurt nf Apuahi
                            .Fift1i Jhtrirt uf ixa at Ja11a
                                       No. 05-12-00627-CV

                           DARIAN BROUSSARD, Appellant
                                      V.
                    DEUTSCHE BANK NATIONAL TRUST CO., Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-08340-E

                                          OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
        By letter dated May 14. 2012, we notified appellant the $175 filing fee in this case was

due. We directed appellant to pay the fee within ten days and cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by letter dated May 14. 2012. we notified

appellant that a docketing statement had not been filed. We directed appellant to file a docketing

statement within ten days.     We cautioned appellant that failure to do so might result in the

dismissal of this appeal.

       To date, appellant has not paid the filing fee, filed a docketing statement, or otherwise

corresponded with the Court regarding the status of this appeal.
          Accordingly, we dismiss this appeal. See 1   EX.   P..   APP,   P. 42.3(b),(c).




                                                        (‘AROJYN% WIU(H ii.
                                                        (‘I iliF .JIJIl(’l


I 20627F.P05




I O627op.doc\
                              uitrt ut $itT1jtS
                       fifth 1iitrirt nf ixaa at Ja11a
                                          JUDGMENT

Darian Broussard, Appellant                            On Appeal from the County Court at Law
                                                       No. 5. Dallas County, Texas
No. 05-I2-00627-CV         V.                          Trial Court Cause No. CC-I l-08340-E.
                                                       Opinion delivered by Chief Justice Wright.
Deutsche Bank National Trust Co., Appellee             Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s   opinion   of this date, this appeal is 1)ISMISSED.

       It is ORDERED That appellee Deutsche Bank National Trust Co. recover its costs of this
appeal from appellant F)arian Broussard.


Judgment entered this January 29. 2013.




                                                       /               /
                                                     CROLYN4RIGHT
                                                     7
                                                     FIiEEitiC/